70 F.3d 112
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jason Sotiris KARAVIAS, II, Plaintiff--Appellant,v.Dave SMITH;  Buckingham Correctional Center;  SergeantStearett;  Jessie M. Davis;  J. Banks,Correctional Officer;  F.H. Chambers,Correctional Officer,Defendants--Appellees.
No. 95-6377.
United States Court of Appeals, Fourth Circuit.
Submitted July 25, 1995.Decided Nov. 15, 1995.

Jason Sotiris Karavias, II, Appellant Pro Se.
Mary Elizabeth Shea, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.
Before HALL, NIEMEYER, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error.*  Accordingly, we affirm on the reasoning of the district court.  Karavias v. Smith, No. CA-92-324-R (W.D.Va. Feb. 28, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 We note that neither the district court nor the magistrate judge appear to have considered Appellant's harassment claim.  Any error was harmless, however, because Appellant's evidence consisted of one incident of alleged verbal harassment which does not state a claim under Sec. 1983.  See Collins v. Cundy, 603 F.2d 825, 827 (10th Cir.1979)